Broyles, J.
1. On the trial of one indicted for using obscene, vulgar, and profane language in the presence of females, it is not necessary that the exact words charged in the indictment be proved. “If some of the words be proved as laid, and the words so proved amount to an indictable offense, it will be sufficient.” Wharton’s Criminal Pleading and Practice, § 203; Dyer v. State, 99 Ga. 20 (3), 22 (25 S. E. 609, 59 Am. St. R. 228); Smith v. State, 100 Ga. 319 (26 S. E. 769).
2. On the trial of one for using obscene and vulgar or profane language in the presence of females, it is for the jury to determine whether there was sufficient provocation to excuse their use. Dyer v. State, supra; Headers v. State, 96 Ga. 299 (22 S. E. 527); Williams v. State, 105 Ga. 608 (31 S. E. 738); Fish v. State, 124 Ga. 416 (52 S. E. 737); Thompson v. Shelverton, 131 Ga. 714 (63 S. E. 220); Beckworth v. Phillips, 6 Ga. App. 859 (65 S. E. 1075). The trial judge did not err in overruling the motion for a new trial. ’ Judgment affirmed.